Citation Nr: 1314249	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  01-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a cardiac disability.

2.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to February 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in relevant part, denied entitlement to service connection for left shoulder osteoarthritis and for heart palpitations.  

The Board previously remanded these claims for further development in May 2009, July 2010, and May 2012.  In July 2010, the Board additionally denied claims of entitlement to service connection for a chronic liver disease, including hepatitis C, a kidney disorder, depression, left hip arthritis, and hypertension; reopened and remanded a claim of entitlement to service connection for residuals of an ankle injury; and remanded claims of entitlement to service connection for a gastrointestinal disorder, bronchitis, and hemorrhoids.  

In the May 2012 decision, the Board granted service connection for a left ankle disability, a gastrointestinal disease, a lung disease, and hemorrhoids.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board previously remanded the Veteran's cardiac disability claim in order to afford him a VA examination to determine whether he had a cardiac disability that could be etiologically related to his active service.  The Board noted that the current disability requirement for service connection is satisfied if there is evidence of a claimed disability at any point during the appellate period, in this case since August 2001, even if the disability subsequently is found to be in remission.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board requested that the VA examiner provide an opinion as to whether it was at least as likely as not that any current cardiac disability, including any disability diagnosed since the Veteran filed his claim in August 2001, was etiologically related to service.  The Board specifically directed the examiner to comment on the significance, if any, of prior cardiac diagnoses since August 2001 (including a cardiomegaly diagnosis made July 2001), abnormal EKG reports dated since August 2001, and documented reports of chest pain and pressure and heart palpitations during his service.  

The Veteran was afforded the requested VA examination in June 2012.  The VA examiner provided an extensive history noting the Veteran's complaints of chest pain and pressure on his April 1969 induction examination and evaluations of chest pain during service, and noting his post service complaints of chest pain.  The examiner further noted the Veteran was seen by a VA physician in July 2001 for an abnormal EKG, in the absence of any symptoms.  The examiner noted that although there was reference to cardiomegaly, he was not able to find an X-ray report in the record.  The examiner additionally noted the existence of multiple findings of normal left ventricular size and of normal heart size dated between December 1979 and November 2010.  

The examiner also observed that the Veteran had been seen in November 2010 with an abnormal EKG, showing ST elevation in the right precordial leads secondary to early repolarization as well as left ventricular hypertrophy (LVH) and left ventricular strain, and complaints of chest pain.  The examiner noted, however that the report showed no evidence of myocardial ischemia.  The examiner further noted that a chest X-ray showed normal heart size and no failure at that time.  

The examiner indicated that none of the Veteran's heart conditions qualified within the generally accepted medical definition of ischemic heart disease, and that the Veteran had not had a myocardial infarction.  An echocardiogram preformed in connection with the examination report showed normal heart wall motion and wall thickness.  No other significant cardiac findings were made during the examination.  The examiner concluded that there was no objective evidence of a heart condition.

Unfortunately, the examination report did not comment on the significance of the previously diagnosed cardiomegaly, LVH, ST elevation on multiple EKG reports, and bradycardia; or the association of these findings, if any, with noted in-service complaints of chest pain and heart palpitations.

Multiple complaints of chest pain are noted in the Veteran's service treatment records, including in July 1970 and November 1971, and reports of chest pain and pressure on his report of medical history in March 1971.  Moreover, post-service instances of potentially cardiac associated complaints and findings are noted as follows:  the Veteran was noted to complain of chest pain in a March 1983 VA clinical record; a February 1985 VA hospitalization report indicated that a chest X-ray showed some cardiac enlargement, and an EKG showed sinus bradycardia and moderate voltage criteria for LVH; a November 1993 VA medical certificate noted the Veteran's contention of having heart problems and chest pain; a March 1994 VA clinical report noted the Veteran's complaints of having chest pain for many years; a July 2001 chest X-ray report indicated findings of cardiomegaly without congestive heart failure; multiple EKG reports have showed voltage criteria for LVH and ST elevation, indicative of early repolarization, pericarditis, or injury; and most recently, in November 2010, the Veteran was found, inter alia, to have an abnormal EKG, possibly indicative of a myocardial infarction.  Although it was ultimately determined that he likely had not had an acute coronary syndrome, his aorta was noted to be slightly enlarged.  

Accordingly, this matter must be remanded in order to seek clarification from the VA examiner that provided the Veteran's June 2012 VA examination.  

In the May 2012 remand, the Board also instructed that if the Veteran did not provide a release form to obtain identified private treatment records from a cardiologist identified as Dr. Lopez, that he should be asked to provide the records himself.  In a July 2012 response to a June 2012 letter from the AMC, the Veteran indicated that he had previously submitted treatment records from Dr. Lopez, and thereby showed his mistaken belief that these private treatment records had already been associated with his claims file.  Consequently, he did not provide authorization for VA to obtain these records on his behalf.  The AMC did not, however, in turn notify him that the private treatment records had not been associated with the claims file.  Nor did the AMC ask him to provide copies of these records.

The January 2013 supplemental statement of the case noted that private clinical records pertaining to the Veteran's left shoulder disability were submitted by his representative.  These records purportedly contained a statement from a Dr. William Vandiver who provided the opinion, inter alia, that the Veteran's shoulder pain was consistent with multiple jumps performed during his service in 1954 and 1957.  The claims file does not appear to include Dr. Vandiver's statement; however, as the Veteran's period of service was from November 1969 to February 1972, and there is no evidence to indicate that he performed parachute jumping during his service, it is unclear whether this apparent record was referred to by mistake.  Clarification of this matter is required.  

Additionally, in the November 2010 and February 2012 VA examination reports, the VA examiner opined that the Veteran's left shoulder disability was the result of a reported job related injury in 1995.  Accordingly, the VA examiner opined that the Veteran's left shoulder disability was not related to his active service.  A prior November 2009 VA examination report, however, noted the Veteran's contention that he was told that he had arthritis in 1970, after being seen for left shoulder pain.  The first evidence of record of an arthritis diagnosis is found in a September 1998 X-ray report noting hypertrophic changes in the acromioclavicular (AC) joint with narrowing of the joint space.  The impression was osteoarthritis in the AC joint.  

While the Veteran's April 1969 induction examination noted a prior left shoulder fracture, he was noted to have no residual disability from the injury.  Additionally, while his service treatment records do not show any evidence of complaints of shoulder pain or a shoulder injury during his service, he is competent to report incurring such an injury and being told that he had arthritis during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Given the foregoing, an additional VA examination is needed, once all available evidence is obtained, to determine the nature and etiology of his claimed left shoulder disability based on all the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that private treatment records from Dr. Lopez are not of record and ask him to provide authorization for VA to obtain copies of these private treatment records on his behalf, as well as any additional treatment records from other private healthcare providers that have provided treatment for his claimed cardiac and/or left shoulder disabilities.

If the Veteran fails to provide needed authorizations, tell him that he should obtain the records and submit them himself.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.

2.  Make reasonable efforts to determine if treatment records from a Dr. William Vandiver were submitted by the Veteran's representative in support of his left shoulder disability claim, including by contacting the Veteran and his representative.  

If these records are determined to have been provided in support of the Veteran's claim but are absent from the claims file, make all reasonable efforts to obtain and associate copies of these records with the claims file, including by asking the Veteran to submit authorization to obtain the records on his behalf, or otherwise provide copies of these records.

3.  Thereafter, return the Veteran's claims file to the VA examiner who conducted the June 2012 VA cardiology examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any cardiac disability diagnosed during the pendency of the Veteran's claim (i.e., cardiomegaly, left ventricular hypertrophy, sinus bradycardia) had its clinical onset during active service or is otherwise the result of a disease or injury in service.

The examiner should specifically address the evidence of record, including chest X-rays, EKGs, and echocardiograms diagnosing cardiomegaly, left ventricular hypertrophy, and sinus bradycardia, and showing ST elevation.  

The examiner must specifically address the significance, if any, of these clinical findings and why they are or are not indicative of cardiac disability.  

The examiner should additionally address how these findings relate to the Veteran's in-service and post-service reports of chest pain and heart palpitations.

The examiner must provide reasons for all opinions provided.

If, this examiner is no longer available then the necessary opinions should be obtained from another qualified cardiologist or equivalent medical professional.  

If further examination is recommended, this should be undertaken.  

4.  Schedule the Veteran for a new VA examination to evaluate whether he has a current left shoulder disability that was caused or aggravated by service.  

The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  

All necessary studies and tests should be conducted.

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder osteoarthritis is related to any in-service disease, event, or injury.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence of record, including prior VA examination reports.  

5.  Thereafter, review the claims file to ensure that the foregoing requested development, including the requested medical comment from the VA examiners, has been completed.  If any requested development is not complete, implement corrective procedures.

6.  If either claim on appeal remains denied, issue a supplemental statement of the case, then return his appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).

